Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	Applicant’s election without traverse of Species I in the reply filed on 2/3/2021 is acknowledged.

Information Disclosure Statement
2.	The information disclosure statement filed on 4/22/2019 is in compliance with the provisions of 37 CFR 1.97, and has been considered and a copy is enclosed with this Office action.

Foreign Priority
3.	Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C 119(a-d) based on JP2018-084693, filed on 4/26/2018.

Claim Rejections – 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.





5.	Claims 1, 3, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jung (US PGPub 2017/0236275) [hereafter Jung].

6.	As to claim 1, Jung discloses a radiographic image analysis apparatus (as shown in Figures 1 and 7), comprising a hardware processor (image processor) that calculates an area of a lung field from a chest image (1001 as shown in Figure 10) obtained by radiation imaging of a chest in one direction, and estimates a residual volume, a functional residual capacity, a total lung capacity or a residual volume ratio of the lung field, based on the calculated lung field area (Paragraphs 0053-0055, 0061, 0200-0201, 0208, 0213, 0239-0240, 0243-0245, 0252-0257, 02621, 0268, 0270-0272, 0281, 0293-0298, a lung area within a CT image obtained by a CT imaging system imaging a front chest region of a patient is extracted and the lung area is used in order to estimate a residual volume, a functional residual capacity, a total lung capacity and a residual volume ratio of the lung field, based on the calculated lung field area). 

7.	As to claim 3, Jung discloses the chest image is a front chest image, and the hardware processor estimates a lung base end nearer to a back in the lung field from the front chest image, calculates a lung field area, with the lung base end nearer to the back being regarded as a bottom end of the lung field, and estimates the residual volume, the functional residual capacity, the total lung capacity or the residual volume ratio of the lung field, based on the calculated lung field area, with the lung base end nearer to the back being regarded as the bottom end of the lung field (Paragraphs 0239-0240, 0243-0245, 0252-0257, 0270-0272, 0281, 0293-0298, a frontal chest image 

8.	As to claim 7, Jung discloses a radiographic image analysis system (as shown in Figures 2-3) comprising a radiographic imaging apparatus (CT apparatus 101) that performs radiation imaging of a chest, and obtains a chest image, and the radiographic image analysis apparatus according to claim 1 (Paragraphs 0053-0055, 0069-0073, 0200-0201). 

Claim Rejections – 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


10.	Claims 2 and 4 are rejected under 35 U.S.C 103 as being unpatentable over Jung (US PGPub 2017/0236275) [hereafter Jung] in view of Maack (US PGPub 2016/0210739) [hereafter Maack].


	It is however noted that Jung fails to particularly disclose the hardware processor estimates the residual volume, the functional residual capacity, the total lung capacity or the residual volume ratio of the lung field, based on a part of an area nearer to a thorax in the calculated area of the lung field. 
	On the other hand, Maack discloses a hardware processor (processing unit 64 as shown in Figure 11) estimates the residual volume, the functional residual capacity, the total lung capacity or the residual volume ratio of the lung field, based on a part of an area nearer to a thorax in the calculated area of the lung field (as shown in Figure 7) (Paragraphs 0055-0061, 0072, 0075-0077, 0079, 0082, 0085, 0095-0099, 0120, 0124-0128, a thorax mask image is generated in order to produce lung image information for detecting lung area information that is used to calculate lung volume information).
	It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to include estimating the residual volume, the functional residual capacity, the total lung capacity or the residual volume ratio of the lung field, based on a part of an area nearer to a thorax in the calculated area of the lung field as taught by Maack with the radiographic image analysis of Jung because the cited prior art are directed towards radiographic imaging devices that calculate the residual volume, the functional residual capacity, the total lung capacity or the residual volume ratio of the lung field and because the claimed limitations are fully disclosed within the cited prior art references and would yield predictable results of providing an image of the lungs with increased accuracy as having contained image information depicting lung 

12.	As to claim 4, Jung discloses the chest image is a front chest image (Paragraphs 0053-0055, 0240).
	It is however noted that Jung fails to particularly disclose the hardware processor calculates an area of the lung field with respect to each lung, and estimates the residual volume, the functional residual capacity, the total lung capacity or the residual volume ratio with respect to each lung, based on the calculated lung field area with respect to each lung. 
	On the other hand, Maack discloses a hardware processor (processing unit 64 as shown in Figure 11) calculates an area of the lung field with respect to each lung, and estimates the residual volume, the functional residual capacity, the total lung capacity or the residual volume ratio with respect to each lung, based on the calculated lung field area with respect to each lung (Paragraphs 0055-0061, 0072, 0075-0077, 0079, 0082, 0085, 0095-0099, 0120, 0124-0128, areas of the right and left lungs within an image are determined in order to produce lung image information for detecting lung area information that is used to calculate lung volume information in each lung).
	It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to include calculating an area of the lung field with respect to each lung, and estimates the residual volume, the functional residual capacity, the total lung capacity or the residual volume ratio with respect to each lung, based on the calculated lung field area with respect to each lung as taught by Maack with the 

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S OSINSKI whose telephone number is (571) 270-3949.  The examiner can normally be reached on Monday - Friday, 10:00am - 6:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



MO
/MICHAEL S OSINSKI/Primary Examiner, Art Unit 2664